Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steindorff et al. (US 20180093586), in view of Ohashi (JP 2018101475, herein referenced by the EPO English Machine Translation).
Regarding Claim 1, Steindorff discloses a railway vehicle comprising: a car body 10 having a shell frame surrounding an internal area, which is adapted to be heated; a power generator 20, which is connected to an external side of said car body 10 (See Figure 1), said power generator 20 comprises an outlet 147 for discharging out a liquid produced during generation of electricity (Pars. 008, 0012, 0023, 0029, 0037 and 0079-0082, Figs. 1 and 2). Steindorff does not explicitly disclose a hydraulic system, which is in fluid communication with said outlet and receives at least part of the liquid produced during generation of electricity by said power generator, said hydraulic system comprises a first end portion connected to said outlet, a second end portion, spaced apart from said first end portion, for draining out from the hydraulic system the received liquid, and a third intermediate portion which is interconnected between said first and second end portions and is placed, at least partially, in the internal area.
Ohashi discloses a railway vehicle 100 comprising: a car body 4 having a shell frame surrounding an internal area (not labeled, see figure 2), which is adapted to be heated; a power generator 2; said power generator 2 comprises an outlet 9 for discharging out a liquid produced during generation of electricity; a hydraulic system 18, 11, 21 which is in fluid communication with said outlet 9 and receives at least part of the liquid produced during generation of electricity by said power generator 2, said hydraulic system 18, 11, 21 comprises a first end portion 11 connected to said outlet 9, a second end portion 21 spaced apart from said first end portion 18, for draining out from the hydraulic system the received liquid, and a third intermediate portion 11 which is interconnected between said first and second end portions 18, 21 and is placed, at least partially, in the internal area (Pars. 0012-0015, 0021, 0024, 0030, 0031 and 0033, Figs. 1-4). It would have been obvious to one of ordinary skill in the art to modify the invention of Steindorff to include the hydraulic system of Ohashi, for the benefit of discharging exhaust liquid produced during generation of electricity.
Regarding Claim 2, the combination as applied to claim 1 remains as previously applied. Steindorff discloses the internal area is configured to be heated before receiving passengers (Pars. 0005, 0015 and 0084). Note: the heater 75 is used to heat the fuel stacks 35 that heat the internal area of the rail car 10.
Regarding Claim 3, the combination as applied to claim 1 remains as previously applied. The combination discloses said third intermediate portion 11 is longer than said first end 18 portion and/or said second end portion 21 (See Ohashi, figure 6).
Regarding Claim 4, the combination as applied to claim 1 remains as previously applied. The combination discloses said third intermediate portion 11 is placed, for a predominant part of its extension, inside said internal area which is suitable for accommodating passengers (See Ohashi, Figure 6).
Regarding Claim 5, the combination as applied to claim 1 remains as previously applied. The combination discloses said second end portion 21 is spaced apart from and placed at a lower height with respect to said first end portion 18 (See Ohashi, Figures 2-6).
Regarding Claim 6, the combination as applied to claim 1 remains as previously applied. The combination does not explicitly disclose said first end portion is at least partially positioned outside the car body. Steindorff discloses the power generator 20 and the outlet 147 are positioned outside the car body (See figure 1). Ohashi discloses the first portion 18 of the hydraulic system 18, 11, 21 is in fluid communication with the outlet 9 (See figures 3 and 4). It would have been obvious to one of ordinary skill in the art to modify the invention of Steindorff to include the hydraulic system of Ohashi, thus providing a first end portion of the hydraulic system is at least partially positioned outside the car body, for the benefit of discharging exhaust liquid produced during generation of electricity.
Regarding Claim 7, the combination as applied to claim 1 remains as previously applied. The combination discloses said second end portion 21 protrudes, at least partially, outside the car body 4 (See Ohashi, figure 6).
Regarding Claim 8, the combination as applied to claim 1 remains as previously applied. The combination discloses said hydraulic system 18, 11, 21 comprises a unique pipe shaped to form said first end portion 18, said second end portion 21, and said third intermediate portion 11 (See Ohashi, Figures 2-6).
Regarding Claim 9, the combination as applied to claim 1 remains as previously applied. The combination discloses said hydraulic system 18, 11, 21 comprises two or more separate pipes arranged and mutually connected to form said first end portion 18, said second end portion 21, and said third intermediate portion 11, respectively (See Ohashi, Figures 2-6).
Regarding Claim 10, the combination as applied to claim 1 remains as previously applied. Steindorff discloses said power generator 20 comprises a fuel cell and said liquid produced during generation of electricity comprises water (Pars. 0080-0083).
Regarding Claim 11, Steindorff discloses a method for discharging a liquid produced during generation of electricity by a power generator 20 connected to an external side of a car body 10 of a railway vehicle, said power generator 20 comprising an outlet 147 for discharging at least part of said liquid produced during generation of electricity, the method comprises at least: heating said internal area of the car body 10 (Pars. 0005, 0008, 0012, 0015, 0023, 0029, 0037 and 0079-0084, Figs. 1 and 2). Note: a heater 75 is used to heat the fuel stacks 35 that heat the internal area of the rail car 10.
Steindorff does not explicitly disclose putting a hydraulic system in fluid communication with said outlet, at least a portion of said hydraulic system is placed, at least partially, in an internal area of the car body; conveying, at least part of the liquid produced during generation of electricity by said power generator, via said hydraulic system, inside said heated internal area; draining outside the car body, via said hydraulic system, the conveyed liquid at a position spaced apart from said outlet.
Ohashi discloses a method for discharging a liquid produced during generation of electricity by a power generator 2 of a car body 4 of a railway vehicle 100; said power generator 2 comprising an outlet 9 for discharging at least part of said liquid produced during generation of electricity; the method comprising at least: putting a hydraulic system 18, 11, 21 in fluid communication with said outlet 9, at least a portion 18, 11 of said hydraulic system 18, 11, 21 is placed, at least partially, in an internal area of the car body 4;  conveying, at least part of the liquid produced during generation of electricity by said power generator 2, via said hydraulic system 18, 11, 21, inside said heated internal area; draining outside the car body 4, via said hydraulic system 18, 11, 21, the conveyed liquid at a position spaced apart from said outlet 9 (Pars. 0012-0015, 0021, 0024, 0030, 0031 and 0033, Figs. 1-4). It would have been obvious to one of ordinary skill in the art to modify the method of Steindorff to include the hydraulic system of Ohashi, for the benefit of draining exhaust liquid from the rail car body produced during generation of electricity.
Regarding Claim 12, the combination as applied to claim 1 remains as previously applied. Steindorff discloses heating said internal area of the car body 10 comprises activating a heating system 75 of the railway vehicle 10 before the internal area receives passengers (Pars. 0005, 0015 and 0084). Note: the heater 75 is used to heat the fuel stacks 35 that heat the internal area of the rail car 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726